NUMBER 13-18-00126-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

KING BOB STILL,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 36th District Court
                 of San Patricio County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

           Before Justices Rodriguez, Contreras, and Hinojosa
               Memorandum Opinion by Justice Hinojosa

       Appellant, King Bob Still, attempts to appeal from a pretrial order of competency.

We dismiss for want of jurisdiction.

       The record in the case reveals that, on February 8, 2018, a jury found appellant

competent to stand trial. On March 1, 2018, appellant filed a notice of appeal from the
jury’s finding of competence.

       On March 6, 2018, the Clerk of this Court notified appellant that it appeared that

the order from which the appeal was taken was not a final appealable order, and

requested correction of this defect within ten days or the appeal would be dismissed.

Appellant has failed to respond to the Court’s directive.

       A pretrial judgment of competency to stand trial in a criminal case is not a final

judgment and is not reviewable by appeal until after a full trial on the merits of the charged

offense. Jackson v. State, 548 S.W.2d 685, 689-90 (Tex. Crim. App. 1977); Lowe v.

State, 999 S.W.2d 537, 537 (Tex. App.--Houston [14th Dist.] 1999, no pet.).

       Our review of the documents before the Court shows that appellant’s case is still

pending in the trial court and it does not reveal any appealable orders entered by the trial

court within thirty days before the filing of appellant's notice of appeal. Moreover, the

notice of appeal cannot be construed as premature because it was filed before the trial

court has made a finding of guilt or has received a jury verdict. See TEX. R. APP. P.

27.1(b).

       The Court, having examined and fully considered the notice of appeal and

documents before the Court, is of the opinion that there is not an appealable order and

this Court lacks jurisdiction over the matters herein. Accordingly, the appeal is hereby

DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a).

                                                         LETICIA HINOJOSA
                                                         Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of April, 2018.



                                              2